1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of the invention of Group II, claims 16-22, in the reply filed on May 4, 2022 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 4, 2022.
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 16 recites a method of treating an individual for various medical conditions or physical states, or a combination thereof.  Dependent claim 23 recites various other medical conditions or physical states which are to be prevented at the same time that medical conditions or physical states recited in the independent claim are to be treated.  The mere recitation of “a combination thereof” does not indicate that Inventors contemplated the treatment of the specific combinations of medical conditions and/or physical states encompassed by claim 23.  In particular, “a combination thereof” does not indicate that Inventors contemplated the specific combination of fetal metabolic programming for prevention of later development of obesity and/or diabetes, or prevention for acetaminophen toxicity, from claim 23; with the treatment of muscle loss, deleterious effects of weightlessness, osteoporosis, hypertension, PCOS, coronary artery disease, myocardial damage after stress, insufficient immunity following vaccination, ototoxicity, or dizziness, from claim 16.  The disclosure of “a combination thereof” does not indicate that Inventors contemplated the specific combination of cancer prevention or prophylaxis for nephropathy, from claim 23, with the treatment of deleterious effects of weightlessness, PCOS, or dizziness, from claim 16.  There is nothing in the prior art of record which indicates that one skilled in the art would know of or expect any association between the claimed combinations of medical conditions and/or physical states; and the long list of originally disclosed conditions does not reasonably lead those skilled in the art to the particular combinations encompassed by claim 23.  The mere presence of generic disclosure does not mandate a conclusion that Inventors contemplated every species within the generic disclosure.  See MPEP 2163.05(II).
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 16 is drawn to a method of treating an individual for various medical conditions or physical states, or a combination thereof.  As argued by Applicant in the response filed August 10, 2022, “treating” is distinct from “preventing”.  Accordingly, the various medical conditions or physical states recited in independent claim 16 are treated, not prevented.  However, dependent claim 23 recites methods in which various medical conditions or physical states are prevented, not treated.  Because claim 23 is directed to preventing, not treating, it does not appear to recite species of the various medical conditions or physical states to be treated in the independent claim.  Dependent claim 23 appears to expand, with respect to the scope of independent claim 16, the range of medical conditions and physical states and therefore claim 23 does not further limit the scope of the independent claim. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,952,982.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘982 patent clearly anticipate the instant claims.  The ‘982 patent claims a method in which the same active agents are administered to the same individuals in order to treat the same medical conditions or physical states.  The specific methods claimed in the ‘982 patent are generically encompassed by, and anticipate, the instant claimed methods.  With respect to instant claim 23, because the same active agents are being administered to the same individuals according to the same method steps, inherently cancer, nephropathy, and acetaminophen toxicity will be simultaneously prevented in the claimed methods of the ‘982 patent to the same extent recited in instant       claim 23.
6.	Claims 16-22 and 24 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/167,433 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 16, 17, 19, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrix (U.S. Patent Application Publication 2006/0116334).  Hendrix teaches compositions for preventing and treating cardiovascular diseases, including elevated blood pressure, i.e. hypertension.  The compositions are administered orally.  See, e.g., the Abstract; paragraphs [0002], [0039], [0045], and [0054]; and claim 1.  The compositions can include N-acetyl-cysteine and glycine, including in cocktail form.  See, e.g., paragraph [0047]; Table 1; and claims 14-16.  With respect to claim 23, because the same active agents are being administered to the same individuals according to the same method steps, inherently cancer, nephropathy, and acetaminophen toxicity will be simultaneously prevented in the treatment methods of the Hendrix to the same extent recited in claim 23.  Sufficient evidence of similarity is deemed to be present between the method of claim 23 and the treatment methods of Hendrix to shift the burden to Applicant to provide evidence that the method of claim 23 is unobviously different than the treatment methods of Hendrix.
9.	Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Hendrix (U.S. Patent Application Publication 2006/0116334).  Application of Hendrix is the same as in the above rejection of claims 16, 17, 19, and 23.  Hendrix does not teach administering its components individually in different compositions.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to administer any or all of the components taught by Hendrix individually in different compositions from one another, because separation of the components from one another would not have been expected to affect the activity of the individual components, and because the individual components would still combine upon oral administration to the subject being treated.
10.	Claims 16-19 are rejected under 35 U.S.C. 103 as being obvious over Hendrix (U.S. Patent Application Publication 2006/0116334) as applied against claim 16-19 and 23 above, and further in view of Sekhar (U.S. Patent Application Publication 2011/0077303) and Demopoulos et al (U.S. Patent Application Publication 2002/0136763).  Hendrix teaches that N-acetyl-cysteine and glycine can be administered to a subject as part of a composition to treat cardiovascular diseases, including elevated blood pressure, i.e. hypertension.  Hendrix does not teach that N-acetyl-cysteine and glycine themselves have blood pressure-lowering effects.  Sekhar teaches that N-acetyl-cysteine and glycine are precursors of glutathione (GSH).  See, e.g., paragraphs [0005], [0076], and [0079], and claim 9.  Demopoulos et al teach that glutathione acts to lower blood pressure, such as in hypertensive patients.  See paragraph [0075].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to administer both N-acetyl-cysteine and glycine in order to treat cardiovascular diseases, including elevated blood pressure, i.e. hypertension, in the method of Hendrix for the additional reason that Sekhar teaches that N-acetyl-cysteine and glycine are precursors to glutathione, and Demopoulos et al teach that glutathione can have the effect of lowering blood pressure in a subject.  The expected effect of N-acetyl-cysteine and glycine administration, as taught by Sekhar and Demopoulos et al, is consistent with the therapeutic effect desired by Hendrix.
11.	Claims 16, 17, 19, 20, 23, and 24 are rejected under 35 U.S.C. 103 as being obvious over Hageman (U.S. Patent No. 8,697,679).  Hageman teaches a method of preventing or treating muscle catabolism or cachexia, and of stimulating anabolism, by administering a composition comprising a methyl donor which can be sarcosine, and optionally a methyl acceptor which can be glycine.  The composition can also comprise a significant amount of proteinaceous matter, including free amino acids, peptides, and proteins, and including cysteine, albeit in limited amounts.  The individuals to be treated can be suffering from disorders such as cancer, hypertension, trauma, and hearing loss.  Administration is preferably oral.  See, e.g., the Abstract; column 1, lines 26-43; column 2, lines 6-12; column 5, lines 29-31, 35-36, and 48-62; column 6, lines 24-36; column 8, lines 7-8, 29-35, 44-46, and 58-66; column 9, lines 27-39; column 10, lines 8-14; and claims 1-4 and 17-22.  The sarcosine taught by Hageman corresponds to the functional derivative of glycine recited at claim 20, last line.  The glycine and cysteine taught by Hageman correspond to the functional derivative of N-acetylcysteine recited in the claims, because both glycine and cysteine are well-known to act as glutathione precursors.  While Hageman does not explicitly teach administering a composition comprising sarcosine plus at least one of glycine or cysteine, or a composition comprising glycine plus cysteine, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to administer such compositions in accordance with the treatment methods of Hageman, because sarcosine and glycine are preferred components of Hageman’s compositions, because Hageman teaches that cysteine can be present in the compositions and is known to be present in proteinaceous matter preferred by Hageman, and because the combination of known components in a composition to achieve only the predictable results of being able to treat muscle catabolism or cachexia, and to stimulate anabolism, is prima facie obvious. 
12.	Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive.
	With respect to the rejection under 35 U.S.C. 112(b) set forth in section 4 of the Office action mailed May 11, 2022, Applicant asserts that “treating” is distinct from “preventing”, and provides reasons in support of this assertion.  See page 7, second paragraph, of the response.  Accordingly, the rejection under 35 U.S.C. 112(b) is withdrawn.  However, it follows from this interpretation of “treating” that the specific medical conditions or physical states recited in dependent claim 23, all directed to prevention or prophylaxis, are not species of the specific medical conditions or physical states which are recited in independent claim 16.  Claim 23 is therefore rejected under 35 U.S.C. 112(d), because the preventions and prophylaxis recited therein are not species of the treating recited in independent claim 16.
	The anticipation and obviousness rejections based upon Hendrix (U.S. Patent Application Publication 2006/0116334) as the primary reference are maintained and repeated in sections 8-10 above.  Hendrix teaches compositions for preventing and treating cardiovascular diseases, including elevated blood pressure, i.e. hypertension.  Hypertension is still recited in independent claim 16 as one of the medical conditions or physical states to be treated.
	The obviousness rejection over Hageman (U.S. Patent No. 8,697,679) is maintained and repeated in section 11 above.  Hageman teaches preventing or treating muscle catabolism or cachexia, and of stimulating anabolism; and teaches that these conditions can be treated in individuals suffering from disorders such as cancer and hypertension.  Muscle catabolism, i.e. muscle loss, and hypertension are still recited in independent claim 16; and cancer is recited in new claim 23.  Applicant’s arguments do not substantively address the rejection over Hageman, other than to assert that the claims are novel, nonobvious and distinguishable over the reference.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
August 24, 2022